ITEMID: 001-119957
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF LEVENTOĞLU ABDULKADİROĞLU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 14+8 - Prohibition of discrimination (Article 14 - Discrimination) (Article 8 - Right to respect for private and family life;Article 8-1 - Respect for private life)
JUDGES: András Sajó;Guido Raimondi;Helen Keller;Paulo Pinto De Albuquerque
TEXT: 5. The applicant was born in 1972 and lives in İzmir.
6. Following her marriage to Atila Abdulkadiroğlu on 6 July 1996, the applicant, whose surname was “Leventoğlu” prior to her marriage, had to take her husband’s surname pursuant to Article 153 of the Turkish Civil Code. As she was known by her maiden name in her academic and professional life, she continued to use it; however, she could not use it in any official documents.
7. An amendment to Article 153 of the Civil Code on 14 May 1997 meant that married women acquired the right to put their maiden name in front of their husband’s surname. The applicant preferred not to make use of that option because, in her view, the amendment in question did not satisfy her request, which was to use her maiden name on its own.
8. Following the enactment of the new Civil Code on 22 November 2001, Article 187 was worded identically to the former Article 153 (see “Relevant domestic law and practice” below).
9. On 26 September 2005 the applicant brought proceedings before the İzmir Court of First Instance seeking permission to use only her maiden name, Leventoğlu.
10. On 6 December 2005 the court dismissed the applicant’s request on the grounds that, pursuant to Article 187 of the Civil Code, married women had to bear their husband’s name throughout their marriage and were not permitted to use their maiden name alone.
11. The applicant appealed against that judgment and on 21 March 2006 it was upheld by the Court of Cassation. A request by the applicant for the proceedings in her case to be reopened was further rejected by the same court on 14 July 2006. That decision was served on the applicant on 11 August 2006.
12. The relevant provisions of the Civil Code read as follows:
“Married women shall bear their husband’s name. ... ”
“Married women shall bear their husband’s name. However, they can make a written declaration to the Registrar of Births, Marriages and Deaths on signing the marriage certificate, or at the Registry of Births, Marriages and Deaths after the marriage, if they wish to keep their maiden name in front of their surname ...”
13. The Turkish Constitution, in so far as relevant, reads as follows:
“All individuals shall be equal before the law without any distinction based on language, race, colour, sex, political opinion, philosophical belief, religion, membership of a religious sect or other similar grounds.
Women and men shall have equal rights. ....”
“... International agreements that are duly in force shall be legally binding. Their constitutionality cannot be challenged in the Constitutional Court.
In the case of a conflict between international agreements in the area of fundamental rights and freedoms that are duly in force and domestic laws on account of differences in provisions concerning the same matter, the provisions of international agreements shall prevail.”
14. Following the enactment of Article 187 of the Civil Code, three family courts raised an objection with the Constitutional Court, arguing that the provision was unconstitutional. In a decision of 10 March 2011 (E. 2009/85, K. 2011/49), the Constitutional Court dismissed their objection.
15. The relevant international law is set out in the Court’s judgment in the case of Ünal Tekeli v. Turkey (no. 29865/96, §§ 17-31, ECHR 2004X).
VIOLATED_ARTICLES: 14
8
VIOLATED_PARAGRAPHS: 8-1
